544 So. 2d 338 (1989)
Willie ELLISON, Appellant,
v.
STATE of Florida, Appellee.
No. 88-3091.
District Court of Appeal of Florida, First District.
June 13, 1989.
*339 Willie James Ellison, pro se.
Michael E. Allen, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Kurt L. Barch, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
This cause is before us on appeal of appellant's convictions for inmate possession of a weapon and aggravated battery. We affirm the judgment and sentence as to their merits. However, we strike the assessment of costs. Notice and a hearing are required prior to imposing costs on an indigent defendant pursuant to Sections 943.25(4), 960.20, and 27.3455, Florida Statutes. Shipley v. State, 528 So. 2d 902 (Fla. 1988). In the present case, the defendant was certified indigent but was never given notice or the opportunity to object to the assessment of costs, nor was a hearing conducted to determine if he had the ability to pay costs. Accordingly, we affirm appellant's conviction but strike the costs without prejudice to the State seeking reassessment of the costs.
BOOTH, WIGGINTON and BARFIELD, JJ., concur.